Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 04/25/2022.  Claims 1-2, 4-6, 26-33, 38, 40-50 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-2, 4-6, 26-33, 38, 40-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the wireless device for wireless communication in device-to-device networks, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the device comprising: a transceiver comprising an antenna arrangement with at least two antennas; a communication processor configured to control communications of the wireless device with at least one further wireless device included in a network of wireless devices based on data relating to mutual connections between wireless devices included in the network; a beamforming controller configured to control a configuration of the at least two antennas to steer at least one beam for transmission of data based on beamforming information, wherein the beamforming controller is configured to control the configuration of the at least two antennas to suppress interference in a direction different from a direction in which the wireless device receives data from the at least one further wireless device.
The prior art of record, also does not teach or suggest the wireless device as recited in claim 4 comprising: a receiver configured to receive control information from at least one further wireless device via an antenna arrangement with at least two antennas via a direct device-to-device communication link; a beamforming controller configured to select a transmit antenna configuration of the antenna arrangement to steer a data transmission beam towards the at least one further wireless device based on the control information, wherein the beamforming controller is configured to adjust a receive antenna configuration of the antenna arrangement to receive the control information to be adapted to a width of a received beam including the control information, and wherein the beamforming controller is configured to adjust the transmit antenna configuration to steer the data transmission beam towards the at least one further wireless device with a smaller width than the width of the beam for transmission of the control information.
The prior art of record, also does not teach or suggest the wireless device as recited in claim 46 comprising: a transceiver comprising an antenna arrangement with at least two antennas; a communication processor configured to control communications of the wireless device with at least one further wireless device included in a network of wireless devices based on data relating to mutual connections between wireless devices included in the network; a beamforming controller configured to control a configuration of the at least two antennas to steer at least one beam for transmission of data based on beamforming information; wherein the beamforming information comprises information indicative of a relative distance between the wireless device and at least two further wireless devices, and wherein the beamforming controller is configured to control the configuration of the at least two antennas to adjust an opening angle of the at least one beam for transmission of data to the at least two further wireless devices based on the relative distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631